DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/615959, responsive to 06/25/2021.   Claims 1-11 and 14-18 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Hurles on 07/12/2021.

The application claims 1-5, 14, 15 and 18 have been amended to read as follows: 




1. A clutch assembly, comprising:
a first rotary member;
a second rotary member;
a clutch sleeve coupled for rotation with the first rotary member and being axially moveable between a first position and a second position, the clutch sleeve having first clutch teeth disengaged from second clutch teeth formed on the second rotary member 
a power-operated clutch actuator having an output member moveable between a first position and a second position; and
a shift isolation mechanism operably interconnecting the output member to the clutch sleeve such that movement of the output member between its first and second positions causes corresponding movement of the clutch sleeve between its first and second position, wherein the shift isolation mechanism includes a biasing arrangement configured to permit movement of the output member from its first position to its second position while a blocked tooth condition between the first and second clutch teeth inhibits movement of the clutch sleeve from its first position to its second position, and wherein the biasing arrangement is subsequently released and forcibly moves the clutch sleeve from its first position to its second position when the blocked tooth condition is removed;
wherein the shift isolation mechanism further includes an upper pivot lever and a lower pivot lever, wherein the upper pivot lever includes a drive segment engaging the output member of the power-operated actuator and a first pivot segment pivotable along a pivot post segment, and wherein the lower pivot lever includes a second pivot segment pivotably connected to the first pivot segment of the upper pivot lever at the pivot post segment, and a fork segment located opposite the second pivot segment relative to the pivot post segment and coupled to the clutch sleeve;


	2.	The clutch assembly of Claim 1, wherein the lower pivot lever further includes a spring retainer segment at the second pivot segment, the spring retainer segment having a face surface, and wherein a spring is located about the spring post and has a first end acting on the face surface of the spring retainer segment and a second end acting on the spring retainer feature of the spring post in order to retain the spring of the biasing arrangement relative to the second pivot segment. 

	3	(Cancelled) 

	4.	The clutch assembly of Claim 2, wherein an intermediate portion of the spring post extends through an aperture formed in the spring retainer segment of the lower pivot lever.

	5.	The clutch assembly of Claim 2, wherein the power-operated clutch actuator is a solenoid having a linearly moveable plunger acting as the output member, wherein the first position of the plunger is an extended position relative to the solenoid such that the shift isolation mechanism locates the clutch sleeve in its first position, and wherein the second position of the plunger is a retracted position relative to the solenoid 
	 
	14.	The clutch assembly of Claim 2, wherein the biasing arrangement of the shift isolation mechanism includes a spring assembly having a spring bolt extending between the upper pivot member and the lower pivot member, and the spring surrounding the spring bolt, and wherein pivotal movement between the upper pivot member and the lower pivot member loads the spring in a blocked tooth condition and unloads the spring after elimination of the blocked tooth condition, forcibly pivoting the lower pivot lever to move the clutch sleeve.

	15.	A clutch assembly, comprising:
a first rotary member;
a second rotary member;
a clutch sleeve coupled for rotation with the first rotary member and being axially moveable between a first position and a second position, the clutch sleeve having first clutch teeth disengaged from second clutch teeth formed on the second rotary member when located in its first position, and the first clutch teeth on the clutch sleeve being engaged with the second clutch teeth when located in its second position;
a power-operated clutch actuator having an output member moveable between a first position and a second position; and
a shift isolation mechanism operably interconnecting the output member to the clutch sleeve such that movement of the output member between its first and second positions 
wherein the shift isolation mechanism further includes an upper pivot lever and a lower pivot lever, wherein the upper pivot lever includes a drive segment engaging the output member of the power-operated actuator and a first pivot segment pivotable along a pivot post segment, and wherein the lower pivot lever includes a second pivot segment pivotably connected to the first pivot segment of the upper pivot lever at the pivot post segment, and a fork segment located opposite the second pivot segment relative to the pivot post segment and coupled to the clutch sleeve;
wherein the biasing arrangement biases the second pivot segment against the upper pivot lever when no tooth block condition exists, and wherein the biasing arrangement is spaced from the upper pivot lever when the tooth block condition exists. 

Claim 18 (Cancelled)

Allowable Subject Matter
Claims 1, 2, 4-11, 14-17 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations, in combination with other limitations of the claim, is not found or made obvious in the prior art, “wherein the biasing arrangement includes a spring post having a first end fixed to the drive segment of the upper pivot lever and defining a spring retainer feature at a second end.”

Regarding claim 15 the following limitations, in combination with other limitations of the claim, is not found or made obvious in the prior art, “wherein the biasing arrangement biases the second pivot segment against the upper pivot lever when no tooth block condition exists, and wherein the biasing arrangement is spaced from the upper pivot lever when the tooth block condition exists.”

Regarding claim 17 the following limitations, in combination with other limitations of the claim, is not found or made obvious in the prior art, “wherein the biasing arrangement is configured to include a spring post having a first end fixed to the drive segment of the upper pivot lever and a second end defining a spring retainer, and a coil spring surrounding the spring post and having a first end acting on the spring retainer segment of the lower pivot lever and a second end acting on the spring retainer on the second end of the spring post.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK A MANLEY/Primary Examiner, Art Unit 3659